Vacated and Remanded and Opinion filed February 19, 2009







Vacated
and Remanded and Opinion filed February 19, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00723-CV
____________
 
MARK B. SUTTON, MDS RANCH, L.L.C.
AND MERIDIAN EXCHANGE CORPORATION, D/B/A BEE CREEK REALTY,
Appellants
 
V.
 
HORSESHOE HILLS, LTD., HORSESHOE
HOLDINGS, L.C., AND DON R. RIDDLE, Appellees
 

 
On Appeal from the 234th District
Court
Harris County, Texas
Trial Court Cause No.
2005-49192
 

 
O P I N I O N
This is
an appeal from a judgment signed June 14, 2007.  On February 9, 2009, the
parties filed a joint motion to set aside or vacate the judgment and remand the
cause to the trial court for rendition of judgment in accordance with the
parties= settlement agreement.  See
Tex. R. App. P. 42.1.  The
motion is granted.




Accordingly,
we vacate the judgment signed June 14, 2007, and we remand the cause to the
trial court for rendition of judgment in accordance with the parties= agreement.                                                                       
 
 
/s/        Eva
M. Guzman
Justice
 
Panel consists of
Justices Frost, Seymore, and Guzman